     Case: 1:18-cv-04755 Document #: 98 Filed: 01/30/20 Page 1 of 2 PageID #:691




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


HELLY HANSEN AS,

               Plaintiff,
                                                    Case No. 1:18-cv-04755
v.
                                                    Honorable Thomas M. Durkin
OFF-WHITE LLC; and OFF-WHITE
OPERATING S.R.L.,

               Defendants.


                 JOINT NOTICE OF SETTLEMENT IN PRINCIPLE
                   AND MOTION TO VACATE ALL DEADLINES

       Plaintiff Helly Hansen AS, and Defendants Off-White LLC and Off-White Operating

S.R.L., by their attorneys, hereby notify the Court that the parties have agreed in principle to

settle the above-captioned matter. Counsel for the parties are in the process of preparing a

Settlement Agreement (“Agreement”) and Stipulated Dismissal. The parties intend to finalize the

Agreement as soon as practicable, but respectfully request 60 days to do so. Accordingly, the

parties request that the Court vacate all deadlines as set forth in the August 27, 2019 Minute

Order and including the February 4, 2020 status hearing.


Dated this 30th day of January, 2020.                Respectfully submitted,


K&L GATES LLP                                        EPSTEIN DRANGEL LLP

/s/ Christopher J. Fahy                              /s/ Jason M. Drangel
Christopher J. Fahy (Bar No. 6286130)                Jason M. Drangel
70 West Madison Street, Suite 3100                   jdrangel@ipcounselors.com
Chicago, IL 60602-4207                               William C. Wright
Phone: (312) 807-4324                                bwright@ipcounselors.com
Fax: (312) 827-8000                                  Ashly E. Sands
christopher.fahy@klgates.com                         asands@ipcounselors.com



                                               1
    Case: 1:18-cv-04755 Document #: 98 Filed: 01/30/20 Page 2 of 2 PageID #:692




                                              Kerry B. Brownlee
Pam K. Jacobson, (pro hac vice)               kbrownlee@ipcounselors.com
Michael W. Meredith, (pro hac vice)           60 East 42nd Street, Suite 2520
925 4th Ave., Suite 2900                      New York, NY 10165
Seattle, WA 98104                             Tel: 212-292-5390
Phone: (206) 370-7605                         Fax: 212-292-5391
pam.jacobson@klgates.com
michael.meredith@klgates.com                  Attorneys for Defendant Off-White LLC
                                              Pro Hac Vice
Attorneys for Plaintiff Helly Hansen AS
                                              BELLIZIO + IGEL

                                              Brian Igel
                                              bigel@bilawfirm.com
                                              One Grand Central Place
                                              305 Madison Avenue, 40th Floor
                                              New York, New York 10165
                                              Tel.: 212-873-0250
                                              Fax: 646-395-1585

                                              Attorney for Defendant Off-White LLC
                                              Pro Hac Vice

                                              MILLER, CANFIELD, PADDOCK
                                              AND STONE, P.L.C.

                                              Jeffrey M. Drake
                                              drakej@millercanfield.com
                                              Manuel J. Placencia
                                              placencia@millercanfield.com
                                              225 West Washington Street, Suite 2600
                                              Chicago, Illinois 60606
                                              Tel.: 312-460-4200
                                              Fax: 312-460-4201

                                              Attorneys for Defendant Off-White LLC




                                          2
